Per Curiam.
This writ brings up the conviction of the prosecutor for a violation of an ordinance of the borough of Flemington. The ordinance in question provides:
“It shall be unlawful for any person * * * to hawk or peddle in or around any streets of the borough of Fleming-ton, fish, fowl, fruit, &e., from wagons, carts, automobiles or any other vehicles * * * from house to house, or to carry on or conduct the business of hawking or peddling without first obtaining a license * *
The fee provided for such a license was $100 a year.
The evidence of the violation was the testimony of John II. Lea, a state trooper, to the effect that he had seen prosecutor deliver a loaf of bread to a woman in Flemington and collect money for it. Prosecutor drives a bakery wagon for the General Baking Company, which operates from its Trenton bakery in many small towns in that section of the state. The evidence was that this company had sixty or seventy customers in Flemington. The particular woman who bought the loaf in question had been served for a year or more. The evidence on behalf of the prosecutor was that he had delivered the bread against an order previously given.
In Hewson v. Englewood, 55 N. J. L. 522; 27 Atl. Rep. 904, it was held that the custom of soliciting orders, delivering against those orders, and soliciting further orders while making deliveries from a grocery wagon did not constitute hawking or peddling so as to violate an ordinance regulating those practices. The proven acts in the instant case, tested by that rule, do not constitute a violation of the ordinance.
It is not necessary to consider the other points raised.
The judgment is reversed.